REQUESTED BY: Dear Senator Wesely:
You have asked us to review LB 991 in light of the committee amendments. As you point out in your letter, 991 comes up for final reading on Friday, April 18, the last day of this legislative session. Due to the severe time constraints involving your question, we will not engage in a section by section analysis of this bill.
As you are aware, we have previously issued Opinion No. 243, March 10, 1980, to Senator Venditte in which we stated that the bill would be difficult to defend against a constitutional attack. In that opinion we pointed out several specific areas that were of concern to us.
We have reviewed the committee amendments in light of our previously expressed opinion and note that they narrow the scope of 991 to some degree. However, we must adhere to the views expressed in our previous opinion with respect to LB 991 as it now stands in its current form with the committee amendments.